Name: Commission Regulation (EC) No 2381/1999 of 10 November 1999 fixing the maximum export refund for white sugar for the 15th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1489/1999
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  prices
 Date Published: nan

 EN Official Journal of the European Communities11. 11. 1999 L 288/3 COMMISSION REGULATION (EC) No 2381/1999 of 10 November 1999 fixing the maximum export refund for white sugar for the 15th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1489/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector (1), and in particular the second subpara- graph of Article 18(5) thereof, Whereas: (1) Commission Regulation (EC) No 1489/1999 of 7 July 1999 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar (2), requires partial invitations to tender to be issued for the export of this sugar; (2) pursuant to Article 9(1) of Regulation (EC) No 1489/ 1999 a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question; (3) following an examination of the tenders submitted in response to the 15th partial invitation to tender, the provisions set out in Article 1 should be adopted; (4) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 For the 15th partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1489/1999 the maximum amount of the export refund is fixed at EUR 51,850/100 kg. Article 2 This Regulation shall enter into force on 11 November 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 252, 25.9.1999, p. 1. (2) OJ L 172, 8.7.1999, p. 27.